An unpublis E d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JEAN TIMBOL, DIBJA A & J CARE No. 64371
HOME,

 

Appellant,

 FELEﬁ

I SHANNON SOWERS; AND SUSAN

SOWERS: _ 1
Res ancients. OCT 1 5 20“

l

   

TRACJE K7 LINDEMAM
CLERK F SUFREME CQURT

5‘1"

 

DEPUTY CLERK

ORDER DISMISSING APPEAL

 Pursuant to the stipulation 0f the parties, and cause

: appearing, this appeal is dismissed. The parties shall bear their awn costs

and attorney fees. NRAP 4203).
" It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. UNDER/MN

BY: )8  5% 

cc: Hon. Mark R. Danton, District Judge

Black 8; LoBello
Law Ofﬁce of 8. Don Bennion

Law Ofﬁces of Michael Fl Balm, Ltd.
Eighth Diatrict Court Clerk

Surname CUURT
m:
NE‘UMDA

CLERK’S ORDER

“"3”? m“ 7 Wat-137m